ACCEPTED
                                                                                      13-14-00556-CR
                                                                        THIRTEENTH COURT OF APPEALS
                                                                              CORPUS CHRISTI, TEXAS
                                                                                 3/25/2015 9:45:56 AM
                                                                                     DORIAN RAMIREZ
                                                                                               CLERK


                            #13-14-00556-CR
                                                             FILED IN
                                                     13th COURT OF APPEALS
                                                 CORPUS CHRISTI/EDINBURG, TEXAS
         Thirteenth Court of Appeals, Corpus     Christi & Edinburg
                                                      3/25/2015 9:45:56 AM
                                                       DORIAN E. RAMIREZ
                                                              Clerk

                        THE STATE OF TEXAS,
                                  Appellant

                                      v.

                          SHIELA CASSIANO,
                                  Appellee



    CERTIFICATE OF COMPLIANCE FOR STATE’S BRIEF

      According to the word count of the computer program used to

prepare the State’s brief, it contains 1403 words.

                                       Respectfully Submitted,

                                       /s/ A. Cliff Gordon
                                       A. Cliff Gordon
                                       Tex. Bar #00793838
                                       Asst. Dist. Atty., 105th Dist.
                                       Nueces County Courthouse
                                       901 Leopard St., Rm. 206
                                       Corpus Christi, TX 78401
                                       361.888.0410 phone
                                       361.888.0399 fax
                                       cliff.gordon@nuecesco.com